DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are drawn to instructions that are stored in a memory, i.e. "computer readable medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See MPEP 2106 and In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). 
The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ren (US 2021/0125071 A1).
Regarding claim 1, Ren teaches a computer-implemented method, comprising:
dividing a set of weight parameters in a neural network ([0070], Table 1, a weight matrix W, m×n) into a plurality of banks that have the same number of elements ([0071], blocks (i.e. sub-patterns)                         
                            
                                
                                    W
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    , b×n/2); 
pruning the plurality of banks in the set of weight parameters at the same sparsity level ([0071], Table 1, column pruning, [0072] row pruning, [0077] overall sparsity p); and 
compressing the neural network based on the pruning to the plurality of banks (Fig. 3, step 306, compress the output weight pattern).
Regarding claim 2, all the limitations of claim 1 are taught by Ren.
Ren further teaches a method, wherein the set of weight parameters comprises a weight matrix ([0070], Table 1, a weight matrix W, m×n), and the dividing a set of weight parameters in a neural network into a plurality of banks comprises: 
dividing each row in the weight matrix into a predetermined number of equal-sized banks  ([0071], blocks (i.e. sub-patterns)                         
                            
                                
                                    W
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    , b×n/2); and 
obtaining the plurality of banks based on the dividing to each row in the weight matrix ([0071], blocks (i.e. sub-patterns)                         
                            
                                
                                    W
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    , Fig. 4,                         
                            
                                
                                    B
                                    L
                                    O
                                    C
                                    K
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    ).
Regarding claim 3, all the limitations of claim 2 are taught by Ren.
Ren further teaches a method, wherein the pruning the plurality of banks in the set of weight parameters at the same sparsity level comprises: 
ranking a first set of elements in a first bank of the plurality of banks ([0055-0058] calculating norms of sub-columns/sub-rows and determining cut-off values that can achieve the predetermined column/row sparsity); 
determining a first threshold for the first bank based on the sparsity level ([0058] determining cut-off values that can achieve the predetermined column/row sparsity); and 
pruning one or more elements in the first bank based on the first threshold (Fig. 3, step 304-4, prune sub-columns and sub-rows).
Regarding claim 4, all the limitations of claim 3 are taught by Ren.
Ren further teaches a method, wherein the pruning the plurality of banks in the set of weight parameters at the same sparsity level further comprises: 
ranking a second set of elements in a second bank of the plurality of banks ([0055-0058] calculating norms of sub-columns/sub-rows and determining cut-off values that can achieve the predetermined column/row sparsity); 
determining a second threshold for the second bank based on the sparsity level ([0058] determining cut-off values that can achieve the predetermined column/row sparsity); and 
pruning one or more elements in the second bank based on the second threshold (Fig. 3, step 304-4, prune sub-columns and sub-rows).
Regarding claim 5, all the limitations of claim 1 are taught by Ren.
Ren further teaches a method, wherein the dividing a set of weight parameters in a neural network into a plurality of banks comprises:  24Memotech Ref.: 406842-US-NPdividing one or more of a plurality of rows in a weight matrix into one bank of the plurality of banks ([0053] each row is divided into K sub-rows, e.g. Fig. 4, two banks and multiple blocks with B rows).
Regarding claim 6, all the limitations of claim 1 are taught by Ren.
Ren further teaches a method, wherein the dividing a set of weight parameters in a neural network into a plurality of banks comprises: 
dividing each column in a weight matrix into a predetermined number of equal-sized banks (Fig. 4, block size = B, [0071] b is the number of rows in each block); and 
obtaining the plurality of banks based on the dividing to each column in the weight matrix ([0053] L number of sub-columns).
Regarding claim 7, all the limitations of claim 1 are taught by Ren.
Ren further teaches a method, wherein the compressing the neural network based on the pruning to the plurality of banks comprises: 
determining a first sub-vector based on multiple non-zero elements that are selected from multiple pruned banks in one row in the pruned weight matrix respectively (Fig. 5, non-zero elements “1.2, 2.1, -1.9”  from the row);  
determining a second sub-vector from a given vector based on indices of the multiple non-zero elements in the multiple pruned banks (Fig. 5, mux output based on the index); and 
determining a partial dot product of the first sub-vector and the second sub-vector (Fig. 5, dot product 1.92).
Regarding claim 8, all the limitations of claim 7 are taught by Ren.
Ren further teaches a method, wherein the compressing the neural network based on the pruning to the plurality of banks further comprises: encoding the pruned weight matrix to be two arrays, a first array of the two arrays comprising a plurality of non-zero elements in the pruned plurality of banks, and a second array of the two arrays comprising an internal index of each non-zero element in the respective bank of the pruned plurality of banks (Fig. 6, compressed weight pattern having index of pruned weights, [0078] the output weight pattern is compressed into a compact form with relative positions of retained elements).
Regarding claim 10, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.
Regarding claim 11, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 10 is rejected under the same rationale as claim 2 above.
Regarding claim 12, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 17 is rejected under the same rationale as claim 8 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 20 is rejected under the same rationale as claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 2021/0125071 A1) in view of Chellapilla (Chellapilla, et. al., “High Performance Convolutional Neural Networks for Document Processing”, In Proceedings of the Tenth International Workshop on Frontiers in Handwriting Recognition, October 23, 2006).
Regarding claim 9, all the limitations of claim 8 are taught by Ren.
Ren does not explicitly teach a method, wherein the encoding the pruned weight matrix comprises rearranging an order of the plurality of non-zero elements in the first array such that the multiple non-zero elements from the multiple pruned banks in the one row are stored in succession.
Chellapilla teaches a method, wherein unrolling of convolution matrix comprises rearranging an order of the plurality of elements in an array such that multiple elements from multiple banks in the one row are stored in succession (Section 2. last paragraph, Fig. 3, rearrangement Kx.Ky.If, the first elements of each bank are rearranged to be placed on the first row in succession).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the well-known matrix unrolling technique ( Chellapilla, section 2, third paragraph) to the teachings of Ren in order to substantially speed up the convolution operations (Chellapilla, section 2, the first paragraph).
Regarding claim 18, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 18 is rejected under the same rationale as claim 9 above.
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain (US 2022/0012592 A1) see Figure 4 teaches a weight pruning method providing pruned weight matrix and corresponding index matrix.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844